Citation Nr: 1409333	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  13-18 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1.  Entitlement to an effective date earlier than April 23, 2012 for the award of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent for PTSD.

(The issue of whether an April 14, 1988 decision of the Board of Veterans' Appeals denying service connection for PTSD should be revised or reversed on the grounds of clear and unmistakable error is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Patricia Dunn, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran's wife
ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to March 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire, which, in pertinent part, granted service connection for PTSD and assigned a 30 percent rating, effective April 23, 2012.

The Veteran's spouse testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of the hearing is of record.  Also of record is an additional transcript of the hearing that the Veteran submitted through his attorney.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial rating in excess of 30 percent for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran filed his original claim for service connection for PTSD on January 23, 1985.

2.  The claim was denied in an August 1985 rating decision because there was no diagnosis of PTSD.

3.  The Veteran submitted evidence of a diagnosis within the appeal period and the claim was readjudicated and denied again in a March 1986 rating decision based on a lack of a verified stressor.

4.  The Board issued a decision on April 14, 1988, which denied the Veteran's claim for service connection for PTSD.

5.  The Veteran filed a claim to reopen his previously disallowed claim of entitlement to service connection for PTSD on April 23, 2012.

6.  In June 2012 the Veteran submitted his complete service personnel file, which existed but was not associated with the claims file at the time of the August 1985 rating decision, March 1986 rating decision, or April 1998 Board decision denying the claim of entitlement to service connection for PTSD.

7.  In an August 2012 rating decision the RO granted service connection for PTSD; in giving the Veteran the benefit of the doubt, the RO's decision to grant service connection was based upon the newly received service personnel records.

8.  The evidence of record indicates that entitlement to service connection for PTSD arose prior to January 23, 1985.


CONCLUSION OF LAW

The criteria for an effective date of January 23, 1985 for the award of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As the Board's decision herein to grant an effective date of January 23, 1985 for the award of service connection for PTSD is a full grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 (codified at 38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107 (West 2002)) and the implementing regulations.

Legal Analysis

The Veteran contends that he is entitled to an effective date for the award of service connection for PTSD back to the date of his original claim.  Specifically, the Veteran argues that, as his claim was granted subsequent to his submission of service personnel records previously not of record, the effective date for service connection should be retroactive to the original claim for service connection. 

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be on the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400.  The effective date of an evaluation and award of compensation on an original claim for compensation will be the day following separation from active duty service or the date entitlement arose if claim is received within one year after separation from service; otherwise, the effective date of an evaluation and award of compensation on an original claim for compensation will be the date of receipt of claim or the date entitlement arose, whichever is later.  Separation from service means separation under conditions other than dishonorable from continuous active service which extended from the date the disability was incurred or aggravated.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).

When VA receives relevant official service department records that existed and had not been associated with the claims file at the time of a prior final decision, VA will reconsider the prior decision without requiring new and material evidence.  38 C.F.R. § 3.156(c).  An award based all or in part on this type of evidence is effective on the date entitlement arose, or the date VA received the previously decided claim, whichever is later.  38 C.F.R. § 3.156(c)(3) (2013).

In this case, the Veteran's original claim of entitlement to service connection for PTSD was received on January 23, 1985.  In conjunction with this claim, the RO obtained the Veteran's service treatment records in April 1985.  A request for the Veteran's service personnel record was made in May 1985 and in May 1985, four pages of the Veteran's service personnel records were obtained and associated with the claims file.  In an August 1985 rating decision, the RO denied service connection for PTSD because it was determined that PTSD was not shown by the evidence of record.  

Subsequently, the Veteran underwent a VA examination in January 1986.  In a March 1986 rating decision the RO again denied the Veteran's claim for service connection for PTSD.  The RO denied the claim on the basis that there was no objective evidence of a stressor.  The Veteran appealed the RO's denial of service connection for PTSD.  In October 1987 the Board remanded the Veteran's claim of entitlement to service connection for PTSD.  In April 1988 the Board issued a decision denying the Veteran's claim for service connection for PTSD.  The Board found that the evidence did not demonstrate the constellation of symptomatology necessary to support a diagnosis of PTSD.  The April 1988 Board decision was not appealed to the U.S. Court of Appeals for Veterans Claims and the Veteran did not request reconsideration of it.  Therefore, it is final.  38 U.S.C. § 4004(b) (1982); 38 C.F.R. § 19.104 (1987); currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2013).

The Veteran subsequently filed a claim to reopen his previously denied claim for service connection for PTSD on April 23, 2012.  In June 2012 the Veteran submitted a copy of his service personnel record, along with his May 2012 request for his official military personnel file and medical records.  In an August 2012 rating decision, the RO granted the Veteran's claim.  The August 2012 rating decision notes that the Veteran's personnel records, which were received on June 18, 2011, were considered as evidence in the adjudication of the claim.  These newly obtained service personnel records show that the Veteran was exposed to high pressure situations during his official duties on active service.  Although the August 2012 rating decision does not provide any insight into the basis for the grant of service connection, in giving the Veteran the benefit of the doubt, the Board concludes that the grant of service connection for PTSD in the August 2012 rating decision was based at least in part on the newly received service personnel records.  This is because the service personnel records relate to his experiences in service that both support verification of a stressor and help support the conclusion that a diagnosis of PTSD is warranted.  The claims file was reviewed by the VA examiner in this case.

In light of the above, the Board determines that the grant of service connection for PTSD in this case should be retroactive to the original claim for service connection on January 23, 1985.  Specifically, the Veteran filed his original claim for service connection for PTSD on January 23, 1985.  He was discharged from service on March 13, 1970.  The Veteran's service personnel records show that he was able to perform his duties as a security policeman under extreme pressure and undesirable conditions.  The service personnel records note under the combat section, that the Veteran participated in Phase II, Vietnam Air Offensive from March 9, 1967 to March 31, 1968.  The Veteran was diagnosed with PTSD at the time of the previous claim although in March 1986 the claim was again denied base don no verified stressor.  Based upon this information, the Board finds that an effective date of January 23, 1985, but no earlier, for the grant of service connection for PTSD should be granted, as the evidence indicates that entitlement to PTSD arose prior to January 23, 1985.  Because the Veteran filed his claim for service connection more than one year after service discharge, the appropriate effective date is the later of the date of claim or the date entitlement arose.  Consequently, January 23, 1985 is the appropriate effective date. 



ORDER

Entitlement to an effective date of January 23, 1985 for the award of service connection for PTSD is granted, subject to the criteria governing the payment of monetary benefits.


REMAND

In the August 2012 rating decision on appeal, the RO granted service connection for PTSD.  A 30 percent rating was assigned, effective April 23, 2012.  In December 2012 the Veteran filed a notice of disagreement with the disability rating assigned.  To date, the RO has not issued a Statement of the Case regarding the initial disability rating issue.  Accordingly, the Board is required to remand this issue to the RO for the issuance of a Statement of the Case on the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  See Manlincon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the statement of the case on this issue, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

At the August 2013 videoconference hearing, the Veteran's spouse testified that the Veteran's PTSD has increased in severity in the past year and a half.  To ensure that the record reflects the current severity of the Veteran's service-connected PTSD, the Veteran should be provided a contemporaneous VA examination.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Weggenmann v. Brown, 5 Vet. App. 281 (1993) (VA has a duty to provide an examination when there is evidence that the disability has worsened since the previous examination).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)
1.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his PTSD.  The claims file and a copy of this Remand must be provided to the examiner and reviewed in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessments of all psychiatric symptoms, conduct a mental status examination in accordance with VA rating criteria, and assign a Global Assessment of Functioning (GAF) score.

A complete rationale for all opinions expressed must be provided.

2.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

3.  Issue a Statement of the Case on the issue of entitlement to an initial rating in excess of 30 percent for PTSD.  The Veteran should be apprised of his right to submit a substantive appeal and to have his claim reviewed by the Board.  The Veteran should be allowed the requisite period of time for a response.  If, and only if, the Veteran files a substantive appeal on this issue, then it should be returned to the Board for appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


